Mr. Chief Justice Breese delivered the opinion of the Court: This was an action of trespass, in the Cook circuit court, against Andrew Bagor and Peter Bagor, as owners of an omnibus employed upon a public street in the city of Chicago, to recover damages for violently driving the same against the carriage of the plaintiff, by which the same was greatly injured, and the horse attached to the same also injured. The jury rendered a verdict for the plaintiff, on which the court rendered judgment, to reverse which the defendants appeal. However just this judgment may be, it can not stand. The action is brought against Andrew and Peter Bagor. There is no evidence in the record to charge Peter Bagor. He is not shown to have been an owner, or to have any interest whatever in the omnibus. Counsel for appellee is mistaken in saying, “ it was proved in evidence ” that the defendants were the owners of the offending omnibus. The record contains no such evidence. It shows that Andrew Bagor was one of the proprietors, but it was not shown who were the others. Peter Eagor’s name is not mentioned in this connection. A verdict and judgment wholly unsupported by the evidence, can not stand. The judgment must be reversed, and the cause remanded for a new trial. Judgment reversed.